        Case 2:19-cv-06150-GJP Document 18 Filed 03/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DOMINICK DESIMONE,

                       Plaintiff,

       v.                                                  CIVIL ACTION

 U.S. CLAIMS SERVICES, INC., and                           NO. 19-6149 &
 PAUL HASHIM                                               NO. 19-6150

                       Defendants.


                                       ORDER

      AND NOW, this 11th day of March 2020, upon consideration of Plaintiff’s

Complaint (No. 19-6150, ECF No. 1), Defendants’ Motion to Dismiss (No. 19-6150, ECF

No. 5), Plaintiff’s Response (No. 19-6150, ECF No. 8), Defendants’ Reply (No. 19-6150,

ECF No. 11), and Plaintiff’s Sur-Reply (No. 19-6150, ECF No. 15), it is hereby

ORDERED that the Motion is GRANTED:

      1. Count I is DISMISSED without prejudice;

      2. Count II is DISMISSED with prejudice;

      3. DeSimone may file an amended complaint on or before April 1, 2020;

      4. DeSimone’s Motion to Dismiss (No. 19-6149, ECF No. 7) is DENIED as moot;

            and

      5. The Clerk shall close Civil Action No. 19-6149.



                                                      BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.
